 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough a labor organization of their own choosing,the inference is warrantedthat the commission of other unfair labor practices may be anticipated.Itwilltherefore be recommended that Respondent be ordered to cease and desist from inany manner interfering with, restraining,or coercing its employees in the exerciseof the rights guaranteedby the Act.However, nothing in the recommended orderis intended to require Respondent to rescind its insurance plan.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, and Blue Mountain DistrictCouncil, Lumber & Sawmill Workers, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.2KitManufacturing Company is an employer within the meaning of Section2(2) of the Act.3By discriminating in regard to the hire and tenure of employment of ElsworthJordon, thereby discouraging membership in a labor organization, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.4.By the foregoing, by threatening to shut down its plant in the event of unionorganization, by threatening employees with reprisals for engaging in union activi-ties, and by promising and instituting benefits for employees in return for rejectingunionization, thereby interfering with, restraining, and coercing employees in theexercise of the rights guaranteed by Section 7 of the Act, Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.Respondent has not discriminated with respect to the hire and tenure ofemployment of Larry O'Brien, Jr.7.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a)(4) of the Act.[Recommendations omitted from publication.]Yale Upholstering Company, Inc.andLocal 149, United Furni-tureWorkers of America,AFL-CIO.Case No. 1-CA-2676.April 27, 1960DECISIONAND ORDEROn December 30, 1959, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Farming].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the127 NLRB No. 65. YALE UPHOLSTERING COMPANY, INC.441case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.1.We find, in agreement with the Trial Examiner, that by initi-ating and sponsoring two employee shop committees, and by assisting,dominating, and interfering with the administration of these com-mittees, Respondent violated Section 8(a) (2) and (1) of the Act.We rely particularly on the following :On October 9, 1958, Saul Zitser, president of Respondent, calleditmeeting of respondent's employees and informed them that he didnot intend to sign the new contract proposed by the Union, claimingthat it would lead to Respondent's bankruptcy.After making cer-tain proposals regarding wages, hours, and other terms and conditionsof employment to the employees, Zitser suggested that they form"committees" to "follow through" on these proposals. Immediatelythereafter, the employees elected the first shop committee.On Oc-tober 29, 1958, at another meeting of employees, the first shop com-mittee was dissolved and, at the suggestion of Zitser, a second shopcommittee was elected.Zitser, who was present during the election,asked an employee, Charczyski, to serve on the committee.Fourof Respondent's supervisors, not members of the Union, participatedand voted in both meetings and one supervisor, Kaliszewski, waselected as a member of the October 9 shop committee, and two super-visors, Kaliszewski and DiNello, were elected members of the October29 shop committee.Both meetings were held on Respondent's prop-erty and employees were paid for the time they spent at the meetings.Respondent further aided the shop committees by assisting in thedrafting and typing of the petition signed by the employees onOctober 9, stating that they wished to be represented by a shop com-mittee; by posting a notice on company property for a meeting onOctober 13 during which employees were to discuss the shop commit-tee; and by furnishing refreshments to employees at the October 29meeting and at subsequent meetings of the shop committee.Neitherof the two shop committees had a constitution, bylaws, dues, or atreasury, and, although both committees were established for thepurpose of representing the employees in dealing with the Respondentconcerning terms of employment, neither has ever sought a contractwith the Respondent.2.We also agree with the Trial Examiner, and for the reasonsstated by him, that on and after October 9, 1958, Respondent unlaw-fully refused to bargain with the Union in violation of Section8 (a) (5) and (1) of the Act.We rely particularly on the following :The Union, on October 6, 1958, wrote to Respondent, enclosing aproposed new contract, and asking to meet with Respondent on Oc-tober 9 to discuss this contract.However, the Respondent, on andafter October 9, 1958, pursued a course of dealing directly with its 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees or with its creatures, the "shop committees," concerningterms of employment.Thus, although Respondent informed theUnion that President Zitser could not meet with it on October 9because he would be out of town, on the same day Zitser called ameeting of employees, at which time he made a number of proposalsdirectly to employees, regarding wages, hours, and other terms andconditions of employment without consulting with the Union.'At ameeting of employees on October 13, 1958, typed copies of Respond-'ent's proposals were distributed to employees and further discussiontook place regarding these proposals.Richard Zitser, vice presidentof Respondent, who was in charge of the meeting, introduced an insur-ance company representative who gave a talk on the proposed insur-ance program. In October 1958, Respondent unilaterally instituteda group insurance program for its employees and in January 1959,unilaterally granted wage increases.At no time during this perioddid Respondent consult with the Union or engage in collective bar-gaining with it.3.We also find, in agreement with the Trial Examiner, that Re-spondent committed independent violations of Section 8(a) (1) of theAct by (a) promising employee Percopa in October 1958, that em-ployees would have a longer workweek "if the Union was out" ; and(b) urging employee Thomsen in October 1958 not to "sign for theUnion" and to tell other employees not to do so.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Yale Upholster-ing Company, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Assisting, dominating, or interfering with the administrationof the "shop committees" established on October 9 and 29, 1958, orthe formation of any other labor organization of its employees, andfrom contributing support to them or to any other labor organization,and from otherwise interfering with the representation of its em-ployees through a labor organization of their own choosing.(b)Recognizing the "shop committee" established on October 29,1958, or any successor thereto, as the representative of any of its em-1As Respondent's 1957 contract with the Union had not yet expired on October 9, 1958,prior to the unfair labor practices found herein, the Union presumptively was at thattime still the exclusive representative of Respondent's employeesShamrock Dairy, Inc,et at,119 NLRB 998; 124 NLRB 494. Moreover, the record here indicates that 49 ofRespondent's approximately 60 employees had executed checkoff authorizations to theUnion, which authorizations had not been revoked as of October 9Any defections fromthe Union after the events of October 9 recited in the text, above, were, we find, attribut-able to Respondent's unfair labor practices on that date, and could not therefore relievethe Respondent of its duty to continue to recognize the Union as the statutoryrepresenta-tive of the employees. YALE UPHOLSTERING COMPANY, INC.443ployees for the purpose of dealing with the Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment.(c)Promising benefits to its employees for renouncing Local 149,United FurnitureWorkers of America, AFL-CIO, or otherwisesoliciting employees to abandon their adherence to that labororganization.(d)Refusing to bargain collectively with Local 149, United Furni-tureWorkers of America, AFL-CIO, as the exclusive representativeof all its employees in the appropriate unit described below, withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to formlabor organizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to. refrain from any andall such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish, the "shop committees," established on October 9 and 2.9,1958, or any successor thereto, as the representative of any of its em-ployees for the purpose of dealing with the Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment.(b)Upon request bargain with Local 149, United Furniture Work-ers of America, AFL-CIO, as the exclusive representative of all em-ployees in the appropirate unit described below, and, if an agreementis reached, embody such understanding in a signed agreement. Theappropriate unit is: All production and maintenance employees em-ployed at the Respondent's New Haven, Connecticut, plant, excludingprofessional employees, clerical employees, guards, foremen, andsupervisors as defined in the Act.(c)Post at its plants in New Haven, Connecticut, copies of thenotice attached hereto marked "Appendix.," 2Copies of said notice,2 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be furnished by the Regional Director for the First Region, shall,after being duly signed by its authorized representative, be posted bythe Respondent immediately upon receipt thereof, and maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(d)File with said Regional Director, within 10 days from the dateof this Decision and Order, a report, in writing, setting forth in detailthe steps which the Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE HEREBY disestablish the "shop committees" established onOctober 9 and 29, 1958, as the representaive of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and we will not recognize them or anysuccessor thereto for any of the foregoing purposes.WE WILL NOT assist, dominate, or interfere with the formationor administration of the shop committees established on October9 and 29, 1958, or the formation or administration of any labororganization or contribute financial or other support thereto.WE WILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WE WILL, upon request, bargain collectively with Local 149,United Furniture Workers of America, AFL-CIO, as the exclu-sive representative of all employees in the following bargainingunit with respect to rates of pay, wages, hours of employment,and other conditions of employment, and, if an understandingis reached, embody such understanding in a signed agreement.The bargaining unit is :All production and maintenance employees employed atRespondent's New Haven, Connecticut, plant, excluding pro-fessional employees, clerical employees, guards, foremen, andall supervisors as defined in the Act.WE WILL NOT promise benefits to employees for renouncingLocal 149, United Furniture Workers of America, AFL-CIO, YALE UPHOLSTERING COMPANY, INC.445or otherwise solicit employees to abandon their adherence to thatlabor organization.WE WILL NOT in any other manner interfere With, restrain, orcoerce our employees in the exercise of the rights guaranteed bySection 7 of the Act.YALE UPHOLSTERING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a chargeand amendedcharges duly filed by Local 149, United FurnitureWorkers of America, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, herein respectively called the General Counsel 1and the Board, by the Regional Director for the First Region (Boston, Massachu-setts), issued a complaint and notice of hearing, dated January 30, 1959, which wasthereafteramended onFebruary 20, 1959, and at the hearing herein on March 17,1959, alleging therein that Yale Upholstering Company, Inc., herein called the Re-spondent, had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1), (2), and (5) of the National LaborRelations Act, as amended (61 Stat. 136), herein called the ActDue to the complexity of theissues setforth in the complaint and the Respondent'sanswer and amendments thereto, particularly regarding a variance between theoriginal answer and as amended at the hearing herein as to the unit alleged appro-priate in the complaint (of which moreanon), the Trial Examiner feels that it wouldbe better for all concerned to set forth below the allegations in the complaint underappropriate subsections of this report, each of which will be devoted to a particularallegation, and the Respondent's answer thereto.On or about March 12, 1959, the Respondent filed its answer to the complaintand the amendments thereto in which it admitted certain jurisdictional allegationstherein and denied the commission of any of the alleged unfair labor practices. Itis interesting to note that in its original answer the Respondent admitted the allega-tion in the complaints as to the appropriateness of the unit .2Pursuant to due notice, a hearing was held on March 16, 17, 18, and 30, 1959, atNew Haven, Connecticut, before the duly designated Trial Examiner.The GeneralCounsel, the Respondent, and the Union were represented by counsel.Full op-portunity to be heard, to examine and cross-examine witnesses, to introduce pertinentevidence, to argue orally at the conclusion of the taking of the evidence, and to filebriefs was afforded all parties.Counsel for the General Counsel (on May 25, 1959),and counsel for the Union and the Respondent (on June 15, 1959), filed well-draftedand comprehensive briefs on the issues herein.They have been carefully consideredby the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and the Trial Examiner finds that theYale Upholstering Company, Inc., is a Connecticut corporation with its principal'This term specifically includes counsel for the General Counsel appearing at thehearing.2 Seesupra. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and place of business in the city of New Haven, Connecticut, where it is en-gaged in the manufacture, sale, and distribution of living room furniture.Respond-ent, in the course and conduct of its business causes, and continuously, has causedat all times material herein large quantities of its products, valued in excess of$50,000, annually, to be sold and transported from said plant in interstate com-merce to States of the United States other than the State of Connecticut.Respond-ent is and has been at all times material herein, engaged in commerce within themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 149, United Furniture Workers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.For reasons which will be set forth in detail below, the Trial Examiner finds thatthe shop committees formed on October 9 and 29, 1959, are labor organizationswithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Alleged Violation of Section 8(a)(1) and (2) of the ActAs the Trial Examiner sees it no proper understanding of the issues herein couldbe had without some reference to the nature of the Respondent's business and itsorganizational setup.As indicated above the Yale Upholstering Company, Inc., isa Connecticut corporation with its principal office and place of business in NewHaven, Connecticut. It is engaged in the manufacture, sale, and distribution ofliving room upholstered furniture. It was organized in 1926 by Saul Zitser. Sinceits inception it has been a "family owned" corporation.At times material hereinits officers and only stockholders were as follows: Saul Zitser, president and treasurer;Morton Lavietes, a son-in-law of Saul Zitser, vice president in charge of production;Richard Zitser, son of Saul Zitser, vice president in charge of the office; and EllaZitser,wife of Saul Zitser, secretary of the corporation.Saul Zitser is very activein the affairs of the corporation, particularly in the sale of its products.He spendsa considerable portion of his time on the road, especially in New York city, wherehe personally handles the corporations business with Macy's, one of its principalcustomers.At times material herein the corporation had around 60 employees,exclusive of supervisors, clericals, and executives.The Respondent's relationship with the Union began in October 1956.At thattime it recognized the Union when a committe of seven of its employees and anInternational representative of the Union called on President Saul Zitser and re-quested recognition of the Union as the collective-bargaining representative of itsemployees.Thereafter the Respondent and the Union entered into a contract for1year.From what the Trial Examinergleansfrom the record the effective date ofthe contract was October 29, 1956.The contract was renewed on October 29, 1957,and was also for 1 year. The appropriate unit agreed upon by the parties was asfollows:All production and maintenance employees excluding office clerical em-ployees, foremen, plant clerical employees, professional employees, guards,and supervisors and any officers of the Company for the purpose of collectivebargaining in respect to wages, hours, and other conditions of employment.In passing, the Trial Examiner desires to point out that when the parties negotiatedtheir first contract in October 1956, President Zitser not only agreed that foremanand/or supervisors should be excluded from the bargainingunit,but insisted uponiton the premise that they were a part of management.The significance of theRespondent's position in this regard will be apparent herein below.Of further significance is the fact that both the 1956 and 1957 contracts providedfor a union shop and checkoff of ". . . any amounts due from such employees totheUnion as initiation fees for union dues.. . ." 3 The importance of these pro-visions in the above contract will likewise be apparent below.On August 12, 1958, Francis O'Connor, International representative of the Union,sent the following letter to Saul Zitser, the Respondent's president.8See articlesII and III, 1957-58 contract.General Counsel's Exhibit No. 2. YALE UPHOLSTERINGCOMPANY, INC.UNITED FURNITURE WORKERS OF AMERICALOCAL 136-B294 WASHINGTON STREET, Room 232, BOSTON 8, MASS.REGISTERED MAILRETURN RECEIPT REQUESTED447AUGUST 12, 1958.Mr. S. ZITSERYale Upholstering Company, Inc.54 Grant StreetNew Haven, ConnecticutDEAR MR. ZITSER: Please be advised of our desire to make some changes andmodifications in our agreement for the ensuing year.A copy of the proposedcontract changes will be sent to you in thenearfuture, and at that time wewill suggest a date for a conference.This notice is sent pursuant to the Labor Management Relations Act of 1947.Very truly yours,FRANCIS O'CONNOR,International Representative.From what the Trial Examiner gleans from the record neither President SaulZitser nor any other official of the Respondent ever replied to O'Connor's letter.On October 6, 1958, O'Connor again wrote the Respondent and attached to hisletter a copy of a proposed contract for 1958-59.This letter is likewise set forthbelow.UNITED FURNITURE WORKERS OF AMERICALOCAL 136-B294 WASHINGTON STREET,Room232, BOSTON 8, MASS.Mr. SAUL ZITSERYale Upholstering Company54 Grant StreetNew Haven, ConnecticutOCTOBER 6, 1958.DEAR MR. ZITSER:I am enclosing herewith a copy of the proposed contract,and would suggest that we meet Thursday,October 9, at 7 P.M., at your office,for the purpose of starting negotiations.Unless I hear from you to the contrary,Iwill presume that the above timeand date are satisfactory.Verytruly yours,FRANCIS O'CONNOR,International Representative.At this time the Trial Examiner feels that certain proposals in the contract for1958-59 should be set forth herein, primarily because they were referred to byPresident Zitser in his speech to the employees on October 9, 1958?ArticleVIII, "Wages," of the Union's proposed contract for 1958-59 containsthe following clause:C. All employees shall receive a substantial wage increase.Article XIII, "Leave of Absence," issomewhat differentfrom the same relevantarticle in the 1957-58 contract.The proposed contract for 1958-59 reads as followsin this regard:ArticleXIIIC. The Company shall grant leaves of absence for a period of time not toexceed six monthsas the request may be to employees for personal reasonswithout pay.A copy of all leaves of absence shall be furnished to the Union.D. In the event of death in the immediate family employees shall be granteda three day leave of absence with pay.As the Trial Examiner sees it, the above-quoted sections from article XIII, "Leaveof Absence," represent substantial changes in the proposed contract for 1958-59.For example subsection C, article XIII, in the 1957-58 contract reads as follows:The Company shall grant leaves of absence for reasonable periods of time forpersonal reasons without pay.A copy of such leaves shall be furnished to theUnion. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe 1957-58 contract did not contain subsection D, in article XIII.SThe Respondent received O'Connor's letter together with the Union's proposedcontract for 1958-59 on or about October 7, 1958. Shortly thereafter either SaulZitser or his son, Richard Zitser, talked to Dominic Percopa, president of Local 149,and advised him that President Saul Zitser could not meet with International Repre-sentative O'Connor on October 9, 1958.The record is somewhat confused as towho did talk to Percopa. Both Zitsers testified that they individually had talked toPercopa in this regard.However, Percopa testified that it was Richard Zitser whotold him that his father could not meet with the union representatives on October 9,1958, because he would be out of town. In the circumstances the Trial Examiner isinclined to and does credit Percopa's testimony in this regard.Percopa calledO'Connor on October 7, 1958, and gave him Richard Zitser'smessage.We now come to the events of October 9, 1958, which in the considered opinionof the Trial Examiner are of the utmost importance in his ultimate disposition of theissues herein.In the main there is little variance between the testimony of the witnesses calledby the General Counsel and that of the two Zitsers in this regard.To be sure thereis some as to what was said by Saul Zitser in his speech to the employees, which isusually thecase insimilar situations.Suffice it to say that the Trial Examiner willresolve suchconflicts inthe light of the record considered as a whole.As the Trial Examiner interprets the record, the sequence of events on October 9,1958, were as follows.About I or 1:30 p.m. on October 9, 1958, Morton Lavietes,Saul Zitser's son-in-law and vice president of the Company, told the employees thatthere would be a meeting in the shipping room. Shortly thereafter all of the em-ployees, including the foreman, assembled in accordance with Lavietes' instructionsin the shipping room.The Company was represented by President Saul Zitser, VicePresident Richard Zitser, Vice President Morton Lavietes, and Al Nadeau, salesmanager.President Zitser opened the meeting with a request that all present bowtheir heads in a moment of silent prayer for Pope Pius XII, who had just passedaway.After the prayer, President Zitser addressed the employees.At the onset of his speech President Zitser held up the Union's proposed contractfor 1958-59 and asked employees if they had read it.He then told them that if hesigned the contract it would be his "death warrant," and that he would be "outof business in two weeks."He then saidin substancethat he had given considerablethought to present and past relations with the Union, and for that reason had madenotes on what he wanted to say to the employees. At this point he told the employeesthat the Company lost $10,000 the first year it had a contract with the Union, that is1956-57, and $20,000 during the second year, 1957-58. (However on cross-examination he admitted that he had not made any computations in this regard )He told the employees that he did not intend to read the entire proposed contractfor 1958-59 to them but he did pick out two of the proposals which, from what theTrial Examinergleans fromthe record, seemed to disturb him considerably.Thefirst was the clause dealing with "leaves of absence," and the second was the clausethat would require the Company to give employees who had been inducted into theArmed Forces vacation pay, while they were in the service.After he had "said hispiece," so to speak, he told the employees in substance, "I know they will say thisis not legal, but what's the difference, I don't intend to sign a contract anyhow."President Zitser's testimony on direct examination in this regard was as follows:Q. Now, Mr. Zitser, when you realized that the contract meant bankruptcy-there wasa meetingcalled at the shop the next day?A. Yes.Q.Who called that meeting?A. I did.Q. And you called the entire shop in, is that correct?A. Everyone of them except the office crew.Q. Every employee except office help was called in?A. Right.Q. And when the meeting was called together, who addressed the meeting?A. I did.Q. And would you please tell the Examiner exactly what you said to youremployees then9A. If you recall, it was the day the Popedied, andI thought it no sin, or badmethod, to get up and make a prayer for the Pope. After that I held the contractin my hand and I asked whether ornot allof them in the room read the newcontract.I got no response.I told them that the basis of the contract would5 Seesupra. YALE UPHOLSTERING COMPANY, INC.449lead the Company to bankruptcy,I told them that I would go along with whatthey asked insofar as increased pays. I believe they had good welfare in there,the same amount of holidays that we had previously.I told them that because of southern competition we would be unable toget enough work for our crew, but if we went along on all the principles ofthe previous contract I think I could go out and get more work for them, andthey would be much happier.During the course of his speech President Zitser made several proposals to theemployees regarding working conditions.They were later typed up by Vice Presi-dent Richard Zitser and distributed to the employees at a meeting on October 13,1958.The"14 proposals,"as they are referred to in the record by several of thewitnesses,were as follows:1.More hours per week through better morale and all around better feelings,going out and beating competition,getting business,making stock etc.2.No one to be laid off because of outside shop activities.3.Seniority will be maintained in writing.4. Insurance program to better present one.5.A bonus program paid not just once a year but periodically.6.A savings program for Christmas with the Company contributing.7. Paid holidays in writing.8.Good and welfare committee with written procedures and rights.9.All extra privileges known previously such as radio,telephone,bullsessions,coffee breaks and etc. will be maintained.10.More information concerning company business will be passed on to all.11. Sample training program.12.More recreation such as bowling teams etc.13.Pay scales to meet and beat any shop in New England with increases asthe company progresses.14.Committees will be set up to handle all of the aboveA MUTUAL UNDERSTANDING TO BENEFIT EVERYONE'S TAKEHOME PAY AND WORKING CONDITIONS.TO LET THE COMPANYPROGRESS WITH EVERYONE BENEFITTING FROM THIS GROWTH.Of particular significance to the Trial Examiner is proposal No. 14, which reads:"14. Committees will be set up to handle all of the above"To the Trial Examinerat least, no statement or "proposal"by President Zitser could be more conclusiveto the formation of a "shop committee"by the employees than his "veiled" sug-gestion in this regard.That this is precisely what happened within a matter ofmoments thereafter will be shown below.After Saul Zitser finished his speech to the assembled employees, he introduced"Al" Nadeau,salesmanager for the Company.Nadeau's speech was, to say theleast, on the "one big happy family"theme.6He told the employees how happyhe was to be associated with the Company after having worked for another concernfor 25 years.The main point of his speech was in substance to impress upon theemployees that he had nocontractwith the Company,but was working solely onSaul Zitser'sword because he had so much faith in him.Saul Zitser testified thathe did not talk to Nadeau either before or after the meeting with the employeeson October 9, 1958. Be that as it may, nevertheless the Trial Examiner is convincedthat Nadeauwas well aware of the purpose of the meetingand uttered the wordsattributed to him by the General Counsel'switness who testified in this regard.TheTrial Examiner's finding in this regard is predicated not only on the testimony ofthe witnesses called by the General Counsel but on that of Saul and Richard Zitseras well,in other words upon the record considered as a whole.As he sees it the"one big happy family" theme runs through the testimony of the Respondent'switnesses,particularly that of Richard Zitser.An examination of Richard Zitser'stestimony clearly shows that he resented the fact that he was not permitted to sitin and participate in the meetings of Local 149.While the Trial Examiner ap-preciates his feelings in this regard,and his right to express his personal opinion asto the rights of an employer, particularly in a small organization such as the Re-spondent herein,nevertheless Congress,the Board,and the courts have taken anopposite view.This is clearly evidenced by the plain language of Section 8(a)(2)of the Act.There is some controversy in the record as to whether or not Saul Zitser usedthe'word "Union"in his speech to the employees on October 9, 1958.After long,SeeinfrainRichard Zitser's testimony.560940-61-vol. 127-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDand careful consideration the Trial Examiner is convinced that he did not, but hefinds that he did say in substance that the employees could set up their own com-mittees.As the Trial Examiner interprets the record, the gist of his entire speechwas to that effect as is amply demonstrated in the "14 proposals" he made to theemployees.This is particularly evidenced in proposal No. 14, which reads as follows:14.Committees will be set up to handle all of the above.?After Nadeau had finished his speech, Saul Zitser asked those present if there wereany questions.Shortly thereafter Louis Curcio, an upholsterer for the Respondentoff and on for 32 years, got up and requested President Zitser and those with himto leave the room, which they did.After they left Curcio got up and said to theemployees, "This is it," and that he was tired of working 3 days a week and that theemployees should form ". . our own Committee " The record indicates that someof the employees were in favor of Curcio's suggestion and others were opposed toit.For example, Andrew Charczynski, an upholsterer and chief steward for Local149, at times material herein, took the floor and said to the employees in substancethat ". . . I didn't think it was legal, that we should have our union representativein on this."At this point Frank J. Vercillo, an upholsterer got up and said thatwe didn't have to have him here," meaning the International Union representa-tive.8Shortly after Vercillo made the above statement Percopa and Charczynskiwalked out of the meeting.After they left, several of the employees suggested that they "take a vote" andsee whether they wanted the Union to represent them or a "shop committee" alongthe lines suggested by President Zitser in No. 14 of the "14 Proposals."At thispoint Curcio got up and pointed out to the employees such procedure would beillegal and suggested that they sign a petition and turn it over to the Board for itsdetermination through an NLRB election.There is some variance in the record asto whether it was Curcio or Vercillo that suggested that the employees sign a petitionfor presentation to the Board.Even so, both Curcio and Vercillo left the meetingplace and went to Richard Zitser's office and asked him to draft up a petition foran election.He obligingly did so and drafted the petition in his own language.Thecaption thereof was as follows:IN PLACE OF OUTSIDE REPRESENTATION, WE THE UNDER-SIGNED AGREE TO HAVE OUR OWN SHOP COMMITTEES REPRE-SENT US AS EMPLOYEES OF THE YALE UPHOLSTERING COMPANY,INCORPORATED.[Now follows-The signatures of 47 employees lSHOP COMMITTEE1.Edith Coppola2. John Elliot3.Alex Kaliszewski4.Louis Curcio5.Charles Bopke 9The record clearly shows that several of the foremen, who had been excludedfrom the appropriate unit under the Respondent's contract with the Union (whichwas still in full force and effect at the time of the meeting on October 9, not onlyparticipated in the meeting but signed the petition, and one of them, Alex Kaliszew-ski,was elected a member of the Shop Committee.After the petition was signed, and the Shop Committee selected, Curcio went backto Richard Zitser's office and turned the petition over to him.Zitser agreed to turnthe petition over to the Respondent's attorney, Alexander Winnick, Esq, 157 ChurchStreet,New Haven, Connecticut.On October 20, Winnick drafted an RM petition,and sent it to the Board's Regional Office, Boston, Massachusetts, where it wasdesignated as Case No. 1-RM-306. The RM petition alleges,inter alia,the follow-ing which in the considered opinion of the Trial Examiner are pertinent to the issuesherein.7 Seesuprafor entire text of the "14 Proposals," General Counsel's Exhibit No. S.That the employees interpreted Saul Zitser's remarks to mean that they should set uptheir own committee is evidenced by the testimony of Andrew Charczynski, which iscredited by the Trial Examiner.8Quoted from the credible testimony of Andrew Charczynski.OGeneral Counsel's Exhibit No. BE. YALE UPHOLSTERINGCOMPANY, INC.451-5.Description of unit involved.IncludedUpholsters,springers,operators,outsiders,cushionmakers, cutters,finishers, shippersExcludedForemen, office workersThe petition was signed by Saul Zitser, as president of the CompanyIt is to be noted that the petition is dated October 21, 1958, which was duringthe term of the Respondent's 1957-58 contract with the Union.Again, as hasbeen indicated above, the petition contains the signatures of employees whohad beenexcluded from the unit under the terms of the Respondent's contracts with the Union.The record clearly shows that the Respondent was billed for and paid the attorneyfees that accrued in the handling of the RM petition before the Board. There is noevidence in the record that the Shop Committee was ever requested to reimbursethe Respondent for its expense in this regard.Shortly after the petition was signed the meeting broke up, about 3:45 pm.Since it started about 1 or 1:30 p in. the employees were away from their workingplaces about 21h hoursThe Respondent paid them for the time spent at themeeting.Since it was near quitting time when the meeting adjourned, the employeeschecked out and went home.According to the testimony of Helen Thomsen, a machine stitcher, President SaulZitser came to her working place a few days after the meeting of October 9, 1958,and discussed the Union with her.Her testimony in this regard is set forth below:Q. Do you recall the October 9th, 1958, meeting in the shop?A. October the 9th, is that the meeting where everyone-yes, I rememberthe meeting on October 9th; yes.Q. Do you recall speaking to Mr. Saul Zitser around the time of that meeting?A. It was after that meeting.Q. Do you recall how long after that meeting?A. It was only a matter of days.Q And where did you speak to Mr. Saul Zitser?A. In the operating room.Q.Was anyone else there?A. Everyone was working.Q. Anyone else present at the conversation?A. Not at the conversation; no.Q.Will you tell us what he said and what you said?A.Mr. Zitser said there were poeple in the shop that did not want theunion and they had asked him to do something about it.And, in fact, oneof these people had come to Mr. Zitser and said, for God's sake, do something.So,Mr. Zitser said that someone had been in the office from the Union andthis officer was going to go from house to house, and he said that he didn'tthink we should sign for the Union.Q.What else did he say?A. He said he had paid out a lot of money to the Union. Out of every $15that he paid to the Union only $8 went to the insurance and he doesn't knowwhat became of the other $7.Q.What did he say about signing; do you recall?A. He advised not to sign.Q.What did you say?A. 'Oh, I remember.At that time I wasn't talking to most of the operators,so, when he said not to sign, he said, tell the operators, and I said, you want meto go to each machine? I was thinking I wasn't talking to these women.Hesaid, no, if you told one, it would get around.Thomsen's testimony in this regard stands uncontradicted and undenied, in therecord, except for a generalized denial by President Zitser to effect that he neveratany time made to any of his employees the statement regarding the Unionattributed to him by Thomsen. The Trial Examiner has given considerable thoughtto this and other issues involving the credibility of the witnesses who appeared andtestified before him at the hearing herein.This is always a difficult and thanklesstask.In resolving such questions the Trial Examiner takes the position that resolu-tion of questions of credibility must be determined by several factors, primarily uponthe record considered as a whole, andneverby lifting a sentence here and thereout of context.10Another important factor is the demeanor of the witnesses,10 SeeThe Hunkin-Conkey Construction Company,100 NLRB 955 at 960,et seq. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDand particularly their reaction to pertinent cross-examination.Applying these funda-mental tests to the witness Thomsen, the Trial Examiner is inclined to and doescredit her testimony as to her conversation with President Zitser, and finds that hemade the remarks attributed to him by her testimony before the Trial Examiner atthe hearing herein.After the hearing of October 9, 1958, Curcio, as a member of the "October 9th"committee,met with Richard Zitser on several occasions.The primary purposeof their conversations was twofold: (1) to type up the "14 Proposals" which Presi-dent Saul Zitser mentioned in his speech on October 9, 1958, and (2) to arrangeameeting of the employees with a representative of an insurance company toexplain the insurance program that he also mentioned in his speech on October 9,1958.The upshot of their conversations was that Richard Zitser typed up the "14Proposals" with Curcio's assistance and approval, and arrangements were made tohave a representative of The Equitable Life Assurance Society of the United Statesto speak to the employees on October 13, 1958.As indicated above, President Zitser agreed to meet with O^Connor, the Union'sInternational representative, on October 13, 1958, to discuss the Union's proposedcontract for 1958-59.On Friday, October 10, 1958, O'Connor called Zitser andasked him if their scheduled "conference for Monday the 13th would go on "Zitser advised him that he would have to talk to his attorney, Alexander Winnick.O'Connor called Winnick the same day and requested a conference.Winnick advisedhim in substance that he had not had a chance to discuss the situation with Presi-dent Zitser and that he wanted to do so before he "could give me any answer" liOn Tuesday, October 14, 1958, O'Connor wrote Winnick a letter andsuggested adate for a meeting. Shortly thereafter he received an acknowledgement fromWinnick.On or about October 20, 1958, O'Connor, accompanied by DominicPercopa, president of Local 149, Andrew Charczynski, chief steward of Local 149,and Anthony Vitrone,an Internationalrepresentative,met with Winnick at hisoffice.At the meeting Winnick advised O'Connor "that the matter was already inthe hands of the Board and there was not much of anything that could be said atthat time." 12As the Trial Examiner sees it, Winnick had reference to the RMpetition,Case No. 1-RM-306, which has been referred to above. This was thelast and onlymeeting thateitherO'Connor or any other official representative ofthe Union had with the Respondent or its duly designated representatives regardingthe negotiation of a contract for 1958-59.According to O'Connor's credible testi-mony, neither Saul Zitser nor Richard Zitser ever questioned the Union's majoritystatus from October 1956 to times material herein, that is from October 9, 1958, tothe date of the hearing hereinOn October 22, 1958, the Union filed the original charge herein.As pointed out above Richard Zitser, sometime between October 9 and 14, 1958.arranged for a representative of The Equitable Life Assurance Society to speak tothe employees in regardto aninsurance program. °On the morning of October 13, 1958, the following notice was posted on theRespondent's bulletin board by the Shop Committee.OCTOBER 13, 1958.THERE WILL BE A SHORT [MEETING]. OF THE WHOLE SHOP AT4:30 TODAY IN THE SHIPPING ROOM. INSURANCE AND OTHERPROPOSALS WILL BE DISCUSSED.SHOP COMMITTEE,(Signed)LOUIS CURCIO,(Signed)EDYTHE COPPOLA.We now come to the meeting of the employees with the Respondent on October13, 1958, which in the considered opinion of the Trial Examiner is of importancefor several reasons, particularly regarding the insurance program, and statementsof Vice President Richard Zitser during the course of the meeting.The meeting of October 13, 1958, was held in the shipping room at 4 p m.instead of 4:30 pm. as stated in the notice.All of the employees were presentincluding the foreman.Richard Zitser was in charge of the meeting.At the onsetFrank Vercillo, one of the employees, who according to the credible testimony inthe record was active on behalf of the "Shop Committee of October 9, 1958," reada typed copy of the "14 Proposals."After he finished reading them, he gave fivecopies thereof to Louis Curcio, who passed them out to the employees. Shortlyu Quoted from O'Connor's credible testimony.12Quoted portion from O'Connor's credible testimony. YALE UPHOLSTERING COMPANY, INC.453thereafter the representative of the insurance company arrived and talked to theemployees about the insurance program that he had submitted to President SaulZitser.The agent was Richard Iverson, a representative of The Equitable Lifemeeting was adjourned.-The Respondent eventually accepted the plan suggested by Iverson and theemployees were so notified on or about November 3, 1958. On that date PresidentSaul Zitser sent the following letter to each of the employees.November 3, 1958.OurThirty-thirdYearDear Fellow Workers,As evidence of my sincere desired to cooperate, and my interest in satisfyingthe welfare of all employees, I have taken out a group insurance policy foryou and your dependents, entirely paid for by the Company.The policy became effective on October 29, 1958 and includes all thebenefits previously known to all of you, including additional improvements.You will receive a printed booklet in detail explanation of the plant and its'coverages, underwritten by the Equitable Life Assurance Society of the UnitedStates.In the meanwhile, I am forwarding some mimeographed literature tokeep you informed.This plant represents the start of a program whereby I am striving to live upto all promises. I look forward to a brighter future for all my employees, andcontinued cooperation in every form.[Emphasis supplied.]Sincerely,SAUL ZITSER,President.The record clearly shows that the Respondent at no time during the life of itscontract with the Union, October 28, 1957, to October 28, 1958, discussed theabove-mentioned insurance program with either the officers of Local 149 or theInternational representative of the Union.It is to be noted that President Zitser states in his letter to employees as to theinsurance program that "This plan represents the start of a program whereby Iamstriving to live up to all promises."As the Trial Examiner sees it Zitser had referenceto thepromiseshe made to the employees in his speech to them on October 9, 1958,and as embodied in the oft referred to "14 Proposals," which he read to them at thatmeeting.As indicated above, Richard Zitser talked to the employees at the meeting onOctober 13, 1958, particularly as to the insurance program and the "14 Proposals."At the time he told them that his father wouldabide by the proposals,of whichmore anon.The record shows that the employees were paid by the Respondent for the timespent at the meeting on October 13, 1958.As pointed out above, the Respondent filed an RM petition with the Board onOctober 21, 1958.On the next day the Union filed the charge herein.Dominic Percopa, president of Local 149, testified as follows concerning a con-versation a few days before October 28, 1958, the date the contract between theUnion and the Respondent was to expire, when President Zitser came to him duringthe lunch hour:Q. Prior to the contract expiring do you recall speaking to Mr. Saul Zitserconcerning a strike?A.Well, he came one afternoon and talked to me during lunch hour.Q.When was that?A. I guess it was, must have been the Monday before the 28th, the 26th.Mr. BEINs: Let the record show the last Monday in October was October 27,1958.Q. (By Mr. Beins.)Where did you speak to Mr. Saul Zitser?A. Upstairs.Q.Who else was there'?A. Nobody else. Just him and I.Q. Tell use what he said and what you said?A. He said: "Is there going to be a strike Wednesday?" I told him, maybe,that I didn't know about it then, but to my knowledge there wouldn't be one.He said that it could be a better shop all around if the Union was out, that 454DECISIONSOF NATIONALLABOR RELATIONS BOARDwe'd get fivedays a week instead of the threedayswe are working now andthat we'd have a half day on Saturdayon stock.TRIALEXAMINER:Who said that again?The WITNESS: Mr. Saul Zitser.TRIAL EXAMINER: And who ishe again?The WITNESS: President of Yale Upholstering.TRIAL EXAMINER: All right.Q.Do you recall whether he said anythingconcerningwhat would happenif the Union stayed in?A. No. I don't recall that.Q. Your memory is exhausted on that?A. That's right.Q.Do you recall him sayingif theUnionstayed inyou would go back tothree days a week?A. I do recall that; yes.Q.Had you been working three days a week?A. Previously we had.TRIAL EXAMINER: Establishthe date.Q. (By Mr.Berns.)When were you working three days a week?A. In '58.Q.Around October, '58?A.Well, September, October, November.While Zitser did not specifically deny Percopa's testimony, he did deny that hehad any conversations with any of the employees between October9 and29, 1958.Here again we are faced withan issueinvolving the credibility of the witnesses whotestified at the hearing herein.As in the case of the witness Thomsen which hasbeen discussed above we are faced with a general denial by the witness Saul Zitserthat he discussed the Union and the problems involved herein withany employeebetween the above dates.Here again the Trial Examiner will resolve the question inthe light of the record considered as a whole.To begin with thequestionposed byZitser to Percopa in the disputed testimonywas aperfectly logical one when con-sidered in the light of the events that had occurred prior to the conversation and thenearnessof the expiration date of the contract between theparties.To the TrialExaminer at least the possibility of a strike at the Respondent's plant at a time whenits businesswould be at its peak, that is a few weeks before Christmas, would be agreat hardship for the Respondent and all concerned, including its customers whoundoubtedly had placed orders for delivery of merchandise during thisseason.Thenagain itis reasonable to infer that President Zitser was well aware of the eventsthat had transpired during the past few weeks, such as his failure to reply to theletters from the Union, the "14 Proposals" he personally had made to the employees,the formation of the Shop Committee on October 9, 1958, the distribution of typedcopies of the "14 Proposals" to the employees on October 13, 1958, his refusal tomeetwith O'Connor, the International representative of the Union, and the filing ofthe RM petition with the Board on October 21, 1958.When the Trial Examiner con-siders all of these factors in the light of the whole record (553 pages, the exhibits,and the briefs of the parties) he is convinced that Percopa's testimony of his con-versation with President Zitser was a true account thereofIn the circumstancesthe Trial Examiner credits Percopa's testimony in this regard, and finds that PresidentSaul Zitser made the statements attributed to him by Percopa in his testimony beforethe Trial Examiner at the hearing herein.As indicated above, the contract between the Union and the Respondent expiredon October 28, 1958.The next morning several membeis of Local 149, togetherwith representatives of the International Union and of another local in New Haven,met in front of the Respondent's plant. Saul Zitser testified that they were therewhen he went into the plant around 7:30 a.m. They did not interfere with otheremployees who also reported for work about the same time.The employees of theRespondent who were assembled in front of the plant eventually went in and reportedfor work at the suggestion of O'Connor, International representative of the Union.When they entered the plant, about 8:45 a.m., the employees who had reported forwork were assembled in the shipping room.According to the record, particularlythe testimony of Percopa and Zuccarelli, which the Trial Examiner credits, Frank J.Vercillo told the employees as they are were checking out the night before that therewould be a meeting the next morningat 8 a.m.in the shipping room.On the otherhand, Curcio testified that he told the employees about themeeting asthey reported YALE UPHOLSTERING COMPANY, INC.455for work on the morning of October 29, 1958.While it appears that there is someconflict in the testimony of the witnesses in this regard,the Trial Examiner feelsthat it is inconsequential,because it is quite possible thatboth Vercillo and Curcioinformed the employees of the meeting at the time mentioned.Suffice it to say thatthere was a meeting of the employees in the showroom on the morning of October 29,1958.For obvious reasons the Trial Examiner considers this meeting of the utmostimportance,primarily because it was held on the day after the contract between theUnion and the Respondent expired.As the Trial Examiner interprets the record,Frank Vercillo presided at the meetingon October 29, 1958.At the onset of the meeting he read the "14 Proposals" to theemployees and in substance suggested that they form a committee and get acontract with the Company.Some of the employees suggested that they hire alawyer to handle their affairs,others opposed this suggestion,particularlyAlMarino, an upholsterer.He got up and said,"What's the use of having a lawyerwhen it is only something that would not be valid,13. .Have the boss take overand run the factory on his own discretion."Marino's suggestion was approved byother employees including one Stetson Bray.The upshot of the discussion wasthat the employees by a vote agreed with Marino to let the "boss take over." 14After the vote was taken one of the employees went to the office and requestedPresident Zitser to come to the meeting in the showroom.Shortly thereafter President Zitser came to the meeting and thanked the employeesfor having confidence in him.He suggested that they select a committee to workwith' him on the "14 Proposals."After Zitser had"said his piece,"as he put it,coffee and pastry were served to the employees at Zitser's expense.He also remindedthe employees that he was paying them for the time spent at the meeting.There is considerable testimony in the record as to the Respondent's custom ofpurchasing coffee and pastry for its employees.The Trial Examiner sees no neces-sity of devoting page after page of this report in the resolution of the credibilityof the witnesses who testified at the hearing herein in this regard.Suffice it tosay that upon the record considered as a whole, the Trial Examiner finds thatPresident Zitser had on many occasionsover the yearspurchased such refreshmentsfor his employees,particularly on such occasions as UGF drives, and for theemployees who worked overtime on Saturday afternoons.Since Local 149 did nothold its meetings on the Respondent'spremises it is understandable why its em-ployees who attended union meetings were not the beneficiaries of President Zitser'sprofligacy in this regard.Ordinarily the Trial Examiner would ignore the testimonyin the record in this regard,but where it is an issue raised by the pleadings,he mustdispose of it one way or the other.To begin with one must take cognizance of thesettingin which the incident occurred.Where as here(as will be shown below)the incident was part and parcel of the Respondent'scampaign to get rid of theUnion,then the Trial Examiner has no choice but to find that the Respondent'sconduct in this regard was violative of the Act, of which more anon. In passingtheTrialExaminer desires to point out that he personally feels that PresidentZitser was the sort of person who got considerable pleasure out of "setting themup," so to speak,for others regardless of time or circumstances.This impressionexplains to a great extent the Trial Examiner'sultimate findings herein as to thealleged violations of Section 8(a)(2) and (1) of the Act. In other words, hefeels, as indicated above, that regardless of the merits or demerits of the "one bigfamily" idea,itobviously permeated the thinking of the Zitsers in their relationshipwith their employees,regardless of the plain language of the Act and its interpreta-tion by the Board and the courts.After the refreshments were had,Zitser announced to the employees that thenew insurance program which the Respondent was inaugurating would cost $85more than the insurance under the union contract,but that it was a better policy.By this statement it becomes obvious that the Respondent had entered into a contractwith the Equitable Life Assurance Society of the United States for insurance foritsemployees while its contract with the Union was still in full force and effect.There is no evidence in this record that the Respondent ever advised or consultedwith the Union of its intentions in this regard at any time during the life of the1957-58 contract.Shortly after Zitser finished his talk to the employees,a committee was selectedby the employees,including the foremen,who were not only present at the meetingbut participated in the election of the committeemenPercopa's credible testimonyv That is, the suggested contract14 Quotes from Curcio's credible testimony 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to what transpired at the meeting of October 29, 1959, particularly as to theelection of committeemen, follows below:Q. Did you say a committee was elected?A. Nominations from the floor.Names were made from the floor of thepeople they wanted from the different departments.Q.Was a committee elected?A. It was.Q. Can you tell us who was elected?A. First they nominated Andrew Charczynski and he declined.Q.Nominated him, who nominated him?A. Charles Bopko.He nominated Charczynski for one of the people in theupholstery department and at this point Mr. Saul Zitser came up and he said,"Andy I wish you would be on it. You could help me out " Andy said that hewould have no part of it. Frank Vercillo and Al. Marino and Charley Bopko,these three persons for the upholstery department and nominated for the out-side department nominated Louis Pagliaro, William Warren and Elliott, JohnElliott, and for the cutters they nominated Carl DiNello, for the operatorsEdith Coppola and Julia Stankiewicz.Q. And how about the finishers?A. Alex Kaliszewski.Q. How about-repeat who was nominated for the outsiders?A. For the outside department there was three of them, Louis Pagliaro,William Warner and John Elliott.Q. And were these people put on a committee?A. They were put on the committee.Q.Was anything said at that meeting about when the committee wouldmeet from then on?A. Suppose to meet every first Monday of the month.Q.Who said that?A. Frank Vercillo.Q.What did he say?A.What did who say?Q. Frank Vercillo.A. He said the committees will meet every first Monday of the month.Among the committeemen chosen at the meeting on October 29, 1958, were CarlDiNello, foreman of the cutting department, and Alex Kaliszewski, foreman of thefinishing department, of whom more anon.With the selection of the above committee on October 29, 1958, the committeewhich was selected at the meeting on October 9, 1959, passed out of existence.Shortly after the election of the committeemen the meeting of October 29, 1958,was adjourned.As indicated above, the next meeting of the "committtee" and/or employees washeld on November 3, 1958. The primary purpose of this meeting was to discuss thenew insurance program which the Respondent had put in effect.15 The meeting washeld in the plant at 4:15 p.m. The employees were paid for the time spent at themeeting.The December meeting was held in the shipping room from 12:15 to 1 p.m. Thepurpose of this meeting was to discuss the Christmas party and the United GiversFund campaign.Vice President Lavietes, assisted by an employee named lannotti,passed out pastry to those present.According to Richard Zitser, vice president of the Respondent, a Christmas bonusof 1 week's pay for employees who had been with the Company 1 year was given in1958.According to the record the Union was not consulted in this regard eitherbefore or after its contract with the Respondent expired on October 28, 1958Shop committee meetings were held thereafter once a month up to and includingMarch 1959, insofar as the record herein is concerned.Of particular importance is the meeting on the second Monday in January 1959.At this meeting the Respondent through both of the Zitsers announced that the em-ployees would receive increases ranging from 10 cents to 35 per hour.16The em-ployees were also told that the Respondent would install a coffee urn and a refrigera-tor on the second floor.Coffee and pastry were again served to the employees by15 Seesupra.16 Seesupra. YALE UPHOLSTERING COMPANY, INC.457the Respondent.In addition the employees were paid for the time spent at themeeting.Here again, there is no evidence in the record that the Union was con-sulted as regards the wage increases granted the employees at this meeting.The Trial Examiner has indicated above that one of the most important issuesherein is the status of the "supervisory"employees.The record shows and the Trial Examiner has found above that the "shop com-mittee" selected at the October 9,1958,meeting consisting of five employees in-cluded Alex Kaliszewski.He has also found that the "shop committee" of October 9,1958, was disbanded at the meeting of the employees on October 29, 1958, at whichtime a new and/or permanent committee was selected.Included in this committeewe again find Alex Kaliszewski as a committeeman.In addition to him, CarlDiNello was also selected as a committeeman.The General Counsel in his originalcomplaint and as amended at the hearing herein alleges the following:9.Respondent's foremen Alex Kaliszewski,Louis Fusco, Ephriam Sarkins,and Carl DiNello are supervisors within the meaning of Section 2(11) of theAct.17The Respondent in its answer denies that the above-named employees are super-visors within the meaningof the Act.The record clearly shows without contradiction that the 1956-57 and the 1957-58contracts between the Respondent and the Union provided that "foremen, plantclerical employees,professional employees,guards and supervisors and any officersof the Company"be specifically excluded from the agreed-upon appropriate unit "forthe purposes of collective bargaining."As indicated herein above the Respondent in its original answer admitted that thebargaining unit as alleged in the original complaint was appropriate for the purposesof collective bargaining.However,at the hearing herein after testimony had beenadduced by the General Counsel in support of his position in this regard,and he hadsubstantially amended his complaint,the Respondent reversed its position anddeniedthat the unit as alleged in the original and amended complaints18was appropriate"for the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act."The record also shows that Kaliszewski,Fusco, Sarkins, and DiNello were neithermembers of the Union nor subjected to the requirements set forth in contracts be-tween the Union and the Respondents as to maintenance of membership and duescheckoff.Moreover,they were referred to in the testimony of both President Zitserand Curcio,an employee of the Respondent,"inadvertently" as "supervisors."Again,as has been pointed out above,the Respondentinsistedthat foremen be ex-cluded from the bargaining unit in the 1956-57 and 1957-58 contracts on the premisethat they were a part of management.The duties of Kaliszewski, Fusco,Sarkins,and DiNello will be discussed below.The record shows that the Respondent at ,times material herein had about 60 em-ployees.According to the credible testimony of Andrew Charczynski, an uphol-sterer,there are six departments in the plant with a foreman in charge of each, towit:Ephriam Sarkins, upholstering department;Alexander Kaliszewski,springingdepartment;Louis Fusco,outside department;19Lawrence lannotti,20 shipping de-partment; Carl DiNello,in cutting;and an employee referred to in the record as"Don" in the finishing department.The record shows that lannotti is the only em-ployee in the shipping department.The person referred to as "Don"is, in the TrialExaminer's considered opinion,Donald Simons,and he so finds.This finding ispredicated on General Counsel's Exhibit No. 13.An examination of this exhibitshows that it is the payroll for the weeks of October 9, 13, and 29, 1958. Furtherexamination reveals that the only employee of the Company thereon whose firstname is Donald is Donald Simons. Further examination reveals that the only em-ployees whose last name begins with a D are Peter Di Leva and Carl DiNello. Inthe circumstances discussed and described above, the Trial Examiner has made theabove finding as to the person referred to in the record as "Don."17Paragraph 8 in the original complaint.Is Paragraph 10 in the original complaint and paragraph 12 in the amended complaint.19 Outside department is where the"outside"of the furniture is worked on. It does notrefer to or have reference to work done outside the plant.20Referred to, at times,in the record as "Larry." 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther examination of the documentary evidence reveals the following regardingthe employees named above as foreman of their respective departments.GENERAL COUNSEL'SEXHIBITNo. 13.Payroll forOctober 9, 13, and 29, 1958HourlyTotalHourlyTotalHourlyTotalDiNello, Carl_______________________$2 60$30 55$2 60$30 55$2 60$31 .53Fusco, Louis____________2 6020 802 6020 152 6020 80lannotti, LawrenceIKaliszewski, Alexander_____________2 6020 802 6020 802 6020 80Sarkins, Ephi iam___________________2 8522 802 5522 802 8522 80Simons, Donald____________________2 8522 802 8522 802 8522 80ISalary $110 00 per week.Let us now look at General Counsel'sExhibit No. 14, which is the record of"PAY RAISES SINCE OCTOBER29, 1958(HOURLY),"applicable to the em-ployees named above.PAY RAISES SINCE OCTOBER 29, 1958 (HOURLY)DiNello,Carl----------------------------------------------- [Blank]Fusco,Louis--------------------------------------- $0 153/13/59lannotti,Lawrence------------------------------------------- [Blank]KaliszewskiAlexander------------------------------- $0.401/ 5/59Sarkins, iEphriam____________________________________________ [Blank]Simons,Donald------------------------------------- $0.151/ 5/59The foregoing excerpts from General Counsel's Exhibits Nos 13 and 14 indicatethat Fusco, Kaliszewski, Sarkins, and Simons were hourly paid employees, andthat only lannotti was paid on a weekly salary basis.On the other hand, RichardZitser testified as follows as regards hourly pay raises granted to the employeesafter October 29, 1958:Q. Regarding those pay raises, General Counsel has subpoenaed said payraises, and I believe that Wednesday you informed me that the people whodidn't get any raises were on salary, is that correct9A. Yes sir, there was only one or two. I think that's allFrom the foregoing it is obvious that some of the employees referred to as fore-man by the General Counsel in his complaint, at the hearing herein, and in hisbrief are paid on an hourly basis.However, this is not a controlling factor indetermining whether an employee is a supervisor within the meaning of the ActThe test is what their duties are, and how they are referred to and considered bythe employer and their fellow workers.Here the record clearly shows that all ofthe above are considered by their fellow workers as "foremen," and by the Respond-ent by its position in this regard during the effective years of its contract with theUnion, 1956-57, and 1957-58, of which more below.As indicated above, Morton Lavietes, vice president of the Respondent, is incharge of production in the plant.The record shows that he is assisted in hiswork by Ephriam Sarkins, who is referred to by the employees as a foremanTherecord further shows that he assigns and distributes the work in his department.In addition he inspects the work, and in some instances corrects minor mistakeshimself, otherwise he orders the upholsterers to do so.When the upholsterers inthe department want time off they secure permission either from him or from MortonLavietesThe record further shows that DiNello, Fusco, and Kaliszewski distribute, inspect,and correct the work in their respective departments. In addition they instruct theemployees in their respective departments as to the work.The Respondent in itscase-in-chief did not choose to call any of the above as witnesses in its behalf.21Hence it is obvious that the Trial Examiner is faced with a difficult task in resolvingthis question.There is, however, testimony in the record by the General Counsel'switness,Andrew Charczynski, that Saul Zitser told the employees at a meeting onthe second floor of the plant, sometime in the summer of 1958, that "the only¢i Only Saul and Richard Zitser testified on behalf of the Respondent Company at thehearing herein. YALE UPHOLSTERINGCOMPANY, INC.459people who have right to hire and fire was his son, his son-in-law, himself, andCarl DiNello."Charczynski impressed the Trial Examiner as an honest and forth-rightwitness,moreover his testimony in this regard stands uncontradicted andundenied in the record. In the circumstances the Trial Examiner credits his testi-mony in this regard and finds that President Saul Zitser made the statement attributedto him by the witness Charczynski.Concluding Findings as to the Status of Sarkins, DiNello, Fusco,and KaliszewskiAfter long and thoughtful consideration the Trial Examiner is convinced andfinds that the foregoing are supervisory employees within the meaning of the Act.He predicates his fiinding in this regard not only on their duties as described in con-siderable detail above but on certain admitted facts in the record as to the Respond-ent's position as to their status prior to the hearing herein.A summation of thesecompelling factors follows.To begin with, (1) the Respondent insisted that they be excluded from the appro-priate unit during the contract years of 1956-57 and 1957-58 on the grounds thatthese employees "were part of management"; (2) in the petition it filed with theBoard on October 21, 1958, on behalf of the "Shop Committee of October 9, 1958,"Case No. 1-RM-306, it still insisted that "Foremen, office workers" be excludedfrom the appropriate unit; (3) in its original answer to the complaint it admittedthat the unit as alleged in the complaint was appropriate; (4) in its answer to thecomplaint as amended at the hearing herein it reversed its position and denied thatthe unit alleged therein was appropriate; and (5) the record shows that they werereferred to as "foremen" and/or "supervisors" by the employees themselves 22The Board has had similar situations before it in the past, in fact a case involvinga similar factual situation, that is as to the number of employees, the product ofthe company, and the layout and floor space of the plant. The Trial Examiner hasreference toHickory Chair Company,116NLRB 1105, 1108. In that case theemployees whose status was in dispute were found to be supervisory employeeswithin the meaning of the Act. So is it here.Concluding FindingFrom all of the foregoing the Trial Examiner is convinced and finds that theRespondent at times material herein did initiate, sponsor, and render materialassistance to the shop committees. It must be borne in mind that the first shop com-mittee came into existence under the following circumstances.Sometime earlyin the afternoon of October 9, 1958, Morton Lavietes, vice president in charge ofproduction and President Zitser's son-in-law, went among the employees and re-quested that they attend a meeting in the shipping room. The meeting was attendedby all of the top officials of the Company, except Saul Zitser's wife. Included amongthe employees were all of the supervisory employees.What transpired at the meet-ing has been thoroughly discussed above and the Trial Examiner sees no need toreiterate his findings in this regard in this section of the report.Suffice it to saythat the more he ponders the facts herein the more he is convinced that the primarymotive behind the Respondent's conduct that led to the issuance of the complaintherein by the General Counsel was Zitser's obsession with the "one big family" ideaof relations between an employer and his employees.For example, let us considerin the light of the whole record the following excerpt from the testimony of VicePresident Richard Zitser.Q. You never had labor law in school?A. I did, the only thing I know is that it was a pretty technical field.Q.Well, why did you want to go to the Union meetings of Local 149Didyou want an education?A. It was personal, I felt that it was my shop, I know these men personallyI just wanted to be there.Q. Do you think management should be in the Union?A. Did I think management-truthfully, yes, sir.Q I hope you are truthful.And you sent, or gave, 6-B, the petition, toMr. Winnick's office?A. Yes, sir, I carried it out myself.Q Did you receive a bill for that?A. A bill?Q. Yes, were you charged for the work they did for filling out the petition,?22 Seesupra. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. WINNICK. For Winnick & Winnick?The WITNESS. Yes, sir. I mean-to tell you the truth, there are other billsthat come from Mr. Winnick's office.Q. To your knowledge, Mr. Curico and the shop committee weren't chargedfor it?A. No, sir, to my knowledge they weren't charged for it.Other incidents of this nature have been discussed and disposed of above.There is no substantial evidence in the record that either the idea of the meetingof October 9, 1958, or the formation of the first "shop committee" stemmed fromthe employees themselves.Moreover, there is no substantial evidence in the recordthat the employees themselves were dissatisfied with the Union as their bargainingrepresentative.Itwas not until after President Zitser made his speech to theemployees that the slightest, evidence of discontent became apparent. It must beremembered that he had the Union's proposed contract in his hand at the time hemade his speech and his remarks to the effect that he would not sign a contract withthe Union unquestionably impressed them.Hence the time was ripe for the sugges-tion that they deal with President Zitser through their own committees, which isexactly what happened. It is significant that supervisory employees not only werepresent at the meeting on October 9, 1958, and participated in the election of the"shop committee" but at least one of them, Alex Kaliszewski, was elected acommitteeman.The "shop committee" of October 9, 1958,23 met with the Respondent's representa-tiveson several occasions until it was superseded by a new and/or permanentcommittee on October 29, 1958, of which moreanon.The activities of the "October9th" committee have likewise been thoroughly discussed above, and the Trial Ex-aminer sees no necessity of reiterating his findings in this section of the report.Suffice it to say that in his considered opinion the highlights of the committee'sactivities were as follows: (1) The drafting of the petition in Case No. 1-RM-306;(2) the close association between Vice President Richard Zitser and the committee;(3) the financial support by way of attorney fees and stenographic help it receivedfrom the Respondent; (4) the meeting of October 13, 1958, on company time andproperty; (5) the launching of the new insurance program through the personalefforts of Richard and Saul Zitser; (6) meetings with management without informingthe Union, which was still the bargaining representative of the employees in theappropriate unit, and (7) the calling of the meeting of October 29, 1958, the dayafter the contract between the Union and the Respondent expired. Since the forma-tion and activities of the "October 9th" committee are so closely interwined with the"October 29th, 1958" committee the Trial Examiner will set forth his conclusions inthis regard below.As indicated and found above the "October 9th" committee was superseded bya new and/or permanent committee on October 29, 1958. Since the circumstancesunder which it came into existence have likewise been discussed and disposed ofabove, the Trial Examiner will not go into detail in this regard in this section of thereport.The most significant incidents that occurred at this meeting were as follows:(1)The selection of a new "shop committee," which included two supervisoryemployees, Carl DiNello and Alex Kaliszewski; (2) the meeting was held on companytime and property and the employees were paid for the time they were absent fromtheirwork; (3) the first Monday of the month was selected as the date futuremeetings of the committee would be held; (4) the committee was selected at thepersonal request of President Saul Zitser, "to help him out on these proposals"; 24(5) President Zitser thanked the employees for having "faith" in him; and (6) theserving of coffee and pastry to the employees by President Zitser.25Thereafter the Shop Committee met at regular intervals during November andDecember 1958, and January and February 1959.The record clearly shows thatrepresentatives of the Respondent met regularly with the committee at its meetings,and discussions were had regarding wages, hours, and working conditions.While itis true that neither of the shop committees has a constitution, bylaws, minutes oftheir proceedings, and no dues or initiation fees, nevertheless they were created bythe Respondent to represent its employees as to wages, hours, and other conditionsof employment. In the circumstances the Trial Examiner finds that both of thecommittees are labor organizations within the meaning of the Act.29 Sometimes referred to as the "October 9th" committee.24Refers to the "14 Proposals."25 Seesuprafor the Trial Examiner's comment in this regard. YALE UPHOLSTERING COMPANY, INC.461The facts herein are not only analogous to the facts found by the Board inTheMulti-Color Company26 case but in many respects on "all fours" with it.As indi-cated above, the facts herein clearly show that both of the above-described committeeswere creatures of the Respondent. In such a state of the record the Trial Examinersees no necessity for citing Board and court decisionsad infinitumto support hisultimate findings in this regard. Suffice it to say the cases cited in theMulti-Colorcase are in his considered opinion adequate to substantiate his findings.27In view of all of the foregoing, the Trial Examiner concludes and finds that by itsconduct with respect to the "shop committee" of October 9, 1958, and the "shopcommittee" of October 29, 1958, the Respondent, beginning on or about October9, 1958, has assisted, dominated, and interfered with the formation and administrationof said committees, and his contributed support thereto, thereby violating Section8(a)(2) and (1) of the Act.Concluding Findings as to Section 8(a)(5) of the ActThe record shows and the Trial Examiner has found above that the Union andthe Respondent had contractual relations during the years 1956-57 and 1957-58.Itwas during the effective date of the latter that the Respondent initiated, sponsored,and rendered assistance to the "shop committee" of October 9, 1958.There is nosubstantial evidence in the record that any serious difficulties arose between theparties during the contractual years, except the events that arose on and afterOctober 9, 1958.Moreover, there is no evidence that the employees themselves weredissatisfied with the Union or its handling of their affairs during this same period.The Union by its International Representative O'Connor wrote the Respondenton August 12 and October 6, 1958, and requested meetings for the purpose ofnegotiating a new contract for the years 1958-59. In his letter of October 6, 1958,O'Connor suggested that the parties meet on October 9, 1958. Shortly thereafterone of the Zitsers advised Percopa, president of the Local, that the Respondent couldnot meet with O'Connor on October 9, 1958.A meeting, however, was laterarranged between O'Connor and the Respondent's attorney, Alexander Winnick, forOctober 20, 1958.What transpired between October 9 and 29, 1958, has beenthoroughly described and disposed of above as to other issues herein, consequentlythe Trial Examiner sees no necessity of reiterating the facts in this section of thereport.Suffice it to say that while Saul Zitser found it impossible to meet with theUnion's representative on October 9, 1958, he did nevertheless find time to meetwith the employees in the plant on that date, and in effect tell them that he neverwould sign a contract with the Union, and initiate, sponsor, and assist the formationof the "shop committee" of October 9, 1958.As pointed out above, the 1957-58 contract contained a dues checkoff authorizationclause.There is no evidence in the record that any of the Respondent's employeesever attempted to either withdraw from the Union or rescind his dues checkoffauthorization.If there was any loss of union membership either before the expiration date ofthe 1957-58 contract, on October 28, 1958, or thereafter, it was due to the Respond-ent's unfair labor practices, and the Trial Examiner so finds.As indicated above, the Union made one more attempt to bargain with theRespondent after the October 9, 1958, fiasco.O'Connor was advised by PresidentZitser to meet with Attorney Winnick on October 9, 1958.He, along with otherunion officials, met with Winnick on that date.Nothing whatever was accomplishedfor the simple reason that Attorney Winnick had already filed the RM petition withthe Board, and as he put it everything was in the hands of the Board. The Unionmade no further attempt to negotiate with the Respondent.To the Trial Examineritwould have been a useless gesture to have done so.Moreover, in the circum-stances discussed, described, and found above, it was legally under no obligation toreassert its position as the chosen bargaining representative of the Respondent'semployees in the appropriate unit, for the simple reason that it is axiomatic that"Equity will not require the doing of a vain or useless thing."The situation herein is somewhat akin to the facts in theMedo Photo SupplyCorporation,321 U.S. 678 (1944) where the Court said:Petitioner cannot, as justification for its refusal to bargain with theunion, setup the defection of union members which it had induced by unfair labor prac-tices, even though the result was that the union no longer had the support of amajority.20TheMulti-Color Company,114 NLRB 1129, set aside 250 F. 2d 573 (CA. 6), 1957.The reason given by the circuit court for setting aside the Board's Order was "on sub-stantial evidence of the record considered as a whole."a'See alsoThe Multi-Color Company,122 NLRB 429, and cases cited therein. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondent created the"shop committees,"it is obviousthat the Supreme Court's ruling in theMedocase,is applicable to the situation herein.The record clearly shows, and the Trial Examiner has found above, that theRespondent acted unilaterally on several bargainable issues after the expiration ofthe 1957-58 contract on October 28, 1958. For example it initiated, sponsored, andsigned a new insurance contract for its employees in November 1958, paid Christmasbonuses, and granted substantial wage increases to its employees in the early part ofJanuary 1959.The Respondent at no time discussed any of these matters with theUnion. It is well settled that in the circumstances discussed, described, and foundabove, the Union was still presumably the chosen bargaining representative of theRespondent's employees in the appropriate unit.Nor was this presumption rebuttedby the filing of the RM petition in the circumstances set forth above 28In view of all of the foregoing, the Trial Examiner finds that Respondent's refusalto meet with the Union for collective-bargaining purposes on October 9, 1958, andthereafter was violative of Section 8(a)(5) and (1) of the Act.In addition to the foregoing the Trial Examiner has also found that President SaulZitser conversed with employees Helen Thomsen and Dominic Percopa at timesmaterial herein regarding the Union.When Zitser's statements are considered inthe light of the whole record and in particular the host of testimony in regardto the establishment of the "shop committees," the Trial Examiner is convincedand finds that his statements to the above-named employees were clearly violativeof Section 8(a)(1) of the Act.As a matter of fact the Trial Examiner haspreviously so considered them as part and parcel of the Respondent's overall plan toget rid of the Union and set up its own "shop committees" to deal withiton ques-tions of wages, hours, and other conditions of employment. In other words theTrialExaminer has previously found that as part of the overall picture theseconversations wereipso factoviolative of Section 8(a)(1) of the Act.In passing the Trial Examiner desires to point out that there were but threecontroversialissues intheUnion's proposed contract for 1958-59, to wit, (1)"substantial"wage increases;(2) 6-month leaves of absence for employees forpersonal reasons; and (3) vacation pay for employees in the armed services.All ofthese issues were bargainable and might well have been disposed of through thehonest and sincere efforts of representatives of the parties in the mode and manneranticipated by the framers of the Act, and not by the methods resorted to by theRespondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIthas been found that the Respondent has assisted, dominated, and interferedwith the formation and administration of the "shop committees" and has contributedsupport to said labor organizations. It will therefore be recommended that theRespondent cease and desist from all interference with, assistance to, dominationof, or support to, the "shop committees," and further that Respondent disestablishsaid committees as the representative of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, hours of employment, orother conditions of employment, and that the Respondent refrain from recognizingthe "shop committees," or any successor thereto, for any of the foregoing purposes.Having also found that Respondent refused to bargain with the Union at alltimes on and afterOctober 9,1958, in violation of Section 8(a)(5) and (1) ofthe Act, the Trial Examiner will recommend that Respondent be ordered to bargainwith the Union,upon request,as the exclusive representative of its employees inthe appropriate unit concerning rates of pay, wages,hours, and other terms andconditions of employment,and if an understanding is reached,embody such under-standing in a signed agreement.On the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:28 SeeShamrock Dairy,Inc, at at.,119 NLRB 998, and cases cited therein. In theTrial Examiner's considered opinion Board Member Bean's dissent is not applicable to thefacts herein. MICHIGAN WINERIES, INC.463CONCLUSIONS OF LAW1.Yale Upholstering Company, Inc., the Respondent herein,is engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.Local 149,United Furniture Workers ofAmerica, AFL-CIO,and the "shopcommittees"of October 9 and 29, 1958, are labor organizations within the meaningof Section2(5) of the Act.3.All production and maintenance employees employed at Respondent's NewHaven plant,exclusive of professional employees, clerical employees, guards,foremen, and all supervisors as defined in Section2(11) ofthe Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection9(b) of the Act.4.Local 149,United Furniture Workers ofAmerica, AFL-CIO, has been at alltimes sinceOctober1956, and is, the exclusive representative of all the employeesin the aforestatedappropriateunit for purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By assisting, dominating,and interferingwiththe formation and administrationof the "shop committees"and by contributingsupport tothem, the Respondent hasengaged in and is engaging in unfair labor practices,within the meaning of Section8(a)(2) of the Act.6.Local 149, United Furniture Workers of America,AFL-CIO, on October 9,1958, was, and at all times thereafter has been, the exclusive representative of allemployees in the above-described appropriate unit for the purposes of collectivebargaining within the meaning of Section9(a) of the Act.7.By refusing to bargaincollectivelywith said labor organization as the exclusiverepresentative of its employees in an appropriate unit in the mode and mannerdescribed above, the Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (5) of the Act.8.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of theAct, byrefusing to bargain collectivelywith said labor organization on questions of wages, hours, and other conditionsof employment,by initiating,sponsoring,and contributing to the support of the"shop committees"of October 9 and 29, 1958,and by soliciting employees to with-draw from the Union,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.9.The-aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendationsomitted from publication.]Michigan Wineries,Inc.andJoseph Castiglia and Herman De-Shane.Case No. 7-CA-29266.April 28, 1960DECISION AND ORDEROn December 22, 1959, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].127 NLRB No. 63. ..